Fourth Court of Appeals
                                        San Antonio, Texas
                                               August 12, 2016

                                            No. 04-12-00381-CR

                                           IN RE Vicente REYES

                                      Original Mandamus Proceeding1

                                                    ORDER

Sitting:         Marialyn Barnard, Justice
                 Patricia O. Alvarez, Justice
                 Rebeca C. Martinez, Justice

       The court has considered the “Motion for Nunc Pro Tunc Correction of Opinion” filed by
the Relator on August 1, 2016 and the motion is DENIED.

           It is so ORDERED on August 12, 2016.



                                                         PER CURIAM



           ATTESTED TO: ________________________________
                        Keith E. Hottle, Clerk




1
 This proceeding arises out of Cause No. 2006CR6988, styled State v. Vincente Reyes, in the 290th Judicial District
Court, Bexar County, Texas, the Honorable Melisa Skinner presiding.